Exhibit IFRS-USD Earning Release Unaudited Condensed Consolidated Interim Financial Statements prepared in compliance with IAS 34, Interim Financial Reporting Infosys Technologies Limited and subsidiaries Unaudited Condensed Consolidated Balance Sheets as of March 31, (Dollars in millions except share data) 2010 2009 ASSETS Current assets Cash and cash equivalents $2,698 $2,167 Available-for-sale financial assets 569 – Investment in certificates of deposit 265 – Trade receivables 778 724 Unbilled revenue 187 148 Derivative financial instruments 21 – Prepayments and other current assets 143 81 Total current assets 4,661 3,120 Non-current assets Property, plant and equipment 989 920 Goodwill 183 135 Intangible assets 12 7 Deferred income tax assets 80 88 Income tax assets 148 54 Other non-current assets 77 52 Total non-current assets 1,489 1,256 Total assets $6,150 $4,376 LIABILITIES AND EQUITY Current liabilities Trade payables $2 $5 Derivative financial instruments – 22 Current income tax liabilities 161 115 Client deposits 2 1 Unearned revenue 118 65 Employee benefit obligations 29 21 Provisions 18 18 Other current liabilities 380 290 Total current liabilities 710 537 Non-current liabilities Deferred income tax liabilities 28 7 Employee benefit obligations 38 37 Other liabilities 13 11 Total liabilities 789 592 Equity Share capital-Rs. 5 ($0.16) par value 600,000,000 equity shares authorized, issued and outstanding 570,991,592 and 572,830,043as of March 31, 2010 and 2009, respectively 64 64 Share premium 694 672 Retained earnings 4,611 3,618 Other components of equity (8) (570) Total equity attributable to equity holders of the company 5,361 3,784 Total liabilities and equity $6,150 $4,376 The accompanying notes form an integral part of the unaudited condensed consolidated interim financial statements Infosys Technologies Limited and subsidiaries Unaudited Condensed Consolidated Statements of Comprehensive Income for the years ended March 31, (Dollars in millions except share data) 2010 2009 2008 Revenues $4,804 $4,663 $4,176 Cost of sales 2,749 2,699 2,453 Gross profit 2,055 1,964 1,723 Operating expenses: Selling and marketing expenses 251 239 230 Administrative expenses 344 351 334 Total operating expenses 595 590 564 Operating profit 1,460 1,374 1,159 Other income 209 101 175 Profit before income taxes 1,669 1,475 1,334 Income tax expense 356 194 171 Net profit $1,313 $1,281 $1,163 Other comprehensive income Reversal of impairment loss on available-for-sale financial asset $2 – – Gain transferred to net profit on sale of available-for-sale financial asset (1) – – Unrealized holding gains on available-for-sale financial asset, net of tax effect of $2 million (refer note 2.2) 6 – – Exchange differences on translating foreign operations 555 (871) 216 Total other comprehensive income $562 $(871) $216 Total comprehensive income $1,875 $410 $1,379 Profit attributable to: Owners of the company $1,313 $1,281 $1,163 Non-controlling interest – – – $1,313 $1,281 $1,163 Total comprehensive income attributable to: Owners of the company $1,875 $410 $1,379 Non-controlling interest – – – $1,875 $410 $1,379 Earnings per equity share Basic ($) 2.30 2.25 2.04 Diluted ($) 2.30 2.25 2.04 Weighted average equity shares used in computing earnings per equity share Basic 570,475,923 569,656,611 568,564,740 Diluted 571,116,031 570,629,581 570,473,287 The accompanying notes form an integral part of the unaudited condensed consolidated interim financial statements Infosys Technologies Limited and subsidiaries Unaudited Condensed Consolidated Statements of Changes in Equity (Dollars in millionsexcept share data) Shares Share capital Share premium Retained earnings Other components of equity Total equity attributable to equity holders of the company Balance as of April 1, 2007 571,209,862 $64 $631 $1,942 $85 $2,722 Changes in equity for the year ended March 31, 2008 Sharesissued on exercise of employee stock options 785,896 – 15 – – 15 Share-based compensation – – 3 – – 3 Income tax benefit arising on exercise of share options – – 6 – – 6 Dividends (including corporate dividend tax) – – – (209) – (209) Net profit – – – 1,163 – 1,163 Exchange differences on translating foreign operations – 216 216 Balance as of March 31, 2008 571,995,758 $64 $655 $2,896 $301 $3,916 Changes in equity for the year ended March 31, 2009 Sharesissued on exercise of employee stock options 834,285 – 14 – – 14 Share-based compensation – – 1 – – 1 Income tax benefit arising on exercise of share options – – 2 – – 2 Dividends (including corporate dividend tax) – – – (559) – (559) Net profit – – – 1,281 – 1,281 Exchange differences on translating foreign operations – (871) (871) Balance as of March 31, 2009 572,830,043 $64 $672 $3,618 $(570) $3,784 Changes in equity for the year ended March 31, 2010 Sharesissued on exercise of employee stock options 995,149 – 20 – – 20 Treasury shares* (2,833,600) – Reserves on consolidation of trusts – – – 10 – 10 Income tax benefit arising on exercise of share options – – 2 – – 2 Dividends (including corporate dividend tax) – – – (330) – (330) Reversal of impairment loss on available-for-sale financial asset – 2 2 Gain transferred to net profit on sale of available-for-sale financial asset – (1) (1) Unrealized holding gains, net of tax effect of $2 million (refer note 2.2) – 6 6 Net profit – – – 1,313 – 1,313 Exchange differences on translating foreign operations – 555 555 Balance as of March 31, 2010 570,991,592 $64 $694 $4,611 $(8) $5,361 The accompanying notes form an integral part of the unaudited condensed consolidated interim financial statements *Effective fiscal 2010 treasury shares held by controlled trusts were consolidated Infosys Technologies Limited and subsidiaries Unaudited Condensed Consolidated Statements of Cash Flows for the years ended March (Dollars in millions) 2010 2009 2008 Operating activities: Net profit $1,313 $1,281 $1,163 Adjustments to reconcile net profit to net cash provided by operating activities: Depreciation and amortization 199 165 149 Share based compensation – 1 3 Income on investments (36) (3) (2) Income tax expense 356 194 171 Other non cash item 1 – – Changes in working capital Trade receivables 41 (81) (211) Prepayments and other assets (49) 11 (49) Unbilled revenue (19) (58) (41) Trade payables (4) (6) 7 Client deposits 1 – 1 Unearned revenue 42 10 (6) Other liabilities and provisions (18) 89 109 Cash generated from operations 1,827 1,603 1,294 Income taxes paid (370) (194) (137) Net cash provided by operating activities 1,457 1,409 1,157 Investing activities: Payment for acquisition of business, net of cash acquired (37) (3) (26) Expenditure on property, plant and equipment (143) (285) (373) Proceeds on sale of property, plant and equipment 1 – – Loans to employees 2 (1) 1 Non-current deposits placed with corporation (6) (20) (7) Acquisition of minority interest in subsidiary – – (6) Income on available-for-sale financial assets 22 3 2 Proceeds from sale of available-for-sale financial asset 12 – – Investment in certificates of deposit (249) (41) – Redemption of certificates of deposit – 41 – Investment in available-for-sale financial assets (2,091) (186) (511) Redemption of available-for-sale financial assets 1,559 202 500 Net cash used in investing activities (930) (290) (420) Financing activities: Proceeds from issuance of common stock on exercise of employee stock options 20 14 15 Payment of dividends (including corporate dividend tax) (330) (559) (209) Net cash used in financing activities (310) (545) (194) Effect of exchange rate changes on cash and cash equivalents 304 (465) 121 Net increase in cash and cash equivalents 217 574 543 Cash and cash equivalents at the beginning 2,167 2,058 1,394 Opening balance of cash and cash equivalents of controlled trusts 10 – – Cash and cash equivalents at the end $2,698 $2,167 $2,058 Supplementary information: Restricted cash balance $16 – $1 The accompanying notes form an integral part of the unaudited condensed consolidated interim financial statements Notes to the Unaudited Condensed Consolidated Interim Financial Statements 1. Company Overview and Significant Accounting Policies 1.1 Company overview Infosys Technologies Limited (Infosys or the company) along with its controlled trusts, majority owned and controlled subsidiary, Infosys BPO Limited (Infosys BPO) and wholly owned and controlled subsidiaries, Infosys Technologies (Australia) Pty.
